      Case 2:20-cv-05353-AYS Document 1 Filed 11/04/20 Page 1 of 5 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 DENISE SWEENEY,
                                                             NOTICE OF REMOVAL
                                       Plaintiffs,
 v.                                                          Civil Action #: 2:20-cv-5353

 LOWE’S HOME CENTERS, LLC,

                                       Defendants.

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK:

         Defendant, Lowe’s Home Centers, LLC, (“Defendant”), by its attorneys, GOLDBERG

SEGALLA, LLP, upon information and belief, respectfully petitions the Court, pursuant to 28

U.S.C. 1441, as follows:

         1.    On or about August 26, 2020, the above-captioned civil action was commenced and

is now pending in the Supreme Court of the State of New York, County of Suffolk under Index

No.: 611695/2020. A trial has not yet been had therein. A copy of plaintiff’s Summons and

Complaint is annexed as Exhibit “A”. Plaintiff’s complaint did not state explicitly the amount

of damages sought. On or about September 25, 2020, Defendant filed a Verified Answer to

plaintiff’s complaint, a copy of which is annexed as Exhibit “B”.

         2.    The action seeks monetary damages by plaintiff, for alleged personal injuries

sustained as a result of an alleged slip and fall accident that occurred at the Lowe’s store located

at 100 Long Island Expressway, Smithtown, NY 10701 Plaintiff alleges that she was “caused

to be injured as a result of a dangerous and hazardous condition” on the premises. See Exhibit

A at ¶22.

         3.    On or about September 25, 2020, defendants served a demand on plaintiff

requesting a statement setting forth damages pursuant to New York Civil Practice Laws and Rules



28192887.v1
    Case 2:20-cv-05353-AYS Document 1 Filed 11/04/20 Page 2 of 5 PageID #: 2



Section 3017(c). See Exhibit “C”. On or about October 22, 2020, plaintiff provided a written

response to defendant’s demand for a statement of damages and asserted an ad damnum of

$5,000,000. A copy of plaintiff’s response is annexed hereto as Exhibit “D.”

         4.    The Supreme Court of the State of New York, County of Suffolk, the Court in

which the State Court Action is pending, is located within the jurisdiction of the United States

District Court for the Eastern District of New York.

         5.    Removal of this action is proper under 28 U.S.C. § 1441, et seq. The Court has

jurisdiction over this action, in accordance with 28 U.S.C. § 1332(a)(1), because it is a civil action

between citizens of different states in which the amount in controversy exceeds the sum of

$75,000, exclusive of interest and cost. Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal

is timely, as it has been filed with this Court within 30 days of plaintiff’s response to the

Defendant’s Demand for a Statement of Damages. See Exhibit “D”.

         6.    The action involves a controversy between citizens of different states, in that: (a)

Plaintiff is now and was at the time the action was commenced, a resident of the State of New

York; and (b) Defendant is now and was at the time the action was commenced, a limited liability

company, with Lowe’s Companies, Inc. as its sole member. Lowe’s Companies, Inc. is

incorporated in the State of North Carolina with its principal place of business in the State of North

Carolina.

         7.    Therefore, there is complete diversity between the parties

         8.    This action is one of which the District Courts of the United States have original

jurisdiction under 28 U.S.C. § 1332 and is one which may be removed to this Court pursuant to

the provisions of 28 U.S.C. § 1441 and § 1446.

         9.    Pursuant to the requirements of 28 U.S.C. § 1446, all defendants who have been

properly joined and served consent to the removal of this action.




28192887.v1
    Case 2:20-cv-05353-AYS Document 1 Filed 11/04/20 Page 3 of 5 PageID #: 3



         10.    Written notice of the filing of this Notice of Removal will be served in to plaintiff

promptly after the filing of this Notice.

         11.    A true and correct copy of this Notice of Removal will be filed with the Clerk of

the Court of the Supreme Court of the State of New York, County of Suffolk, promptly after the

filing of this Notice.

         12.    Attached to this Notice, and by reference made a part hereof, are true and correct

copies of all process and pleadings filed herein.

         13.    By filing this Notice of Removal, Defendant does not waive any defense which

may be available to it, including, but not limited to, its right to contest in personam jurisdiction

over Defendants and improper service of process

         14.    No previous application has been made for the relief requested herein.

         WHEREFORE Defendant prays that the above-captioned action now pending in the

Supreme Court in the State of New York, County of Suffolk, be removed therefrom to this

Honorable Court, that this Court accept jurisdiction of this action, and that this action be placed

on the docket of this Court for all further proceedings as though this action had been originally

instituted in this Court.

         PLEASE TAKE FURTHER NOTICE, defendant respectfully requests a trial by jury of

this action pursuant to Fed. R. Civ. P. 38(d).

Dated: Garden City, New York
       November 4, 2020


                                                      GOLDBERG SEGALLA LLP

                                                      _____________________
                                                      Stefan A. Borovina, Esq.
                                                      Attorney for Defendants
                                                      Lowe’s Home Centers, LLC
                                                      200 Garden City Plaza – Suite 520
                                                      Garden City, NY 11530
                                                      Mailing Address:
                                                      P.O. Box 780, Buffalo, NY 14201

28192887.v1
    Case 2:20-cv-05353-AYS Document 1 Filed 11/04/20 Page 4 of 5 PageID #: 4



                                          Phone: 516.281.9800
                                          Fax: 516.281.9801
                                          GS File No.: 9883.0177
                                          sborovina@goldbergsegalla.com




TO:

BRAGOLI & ASSOCIATES, P.C.
Joseph M. Sorce, Esq.
Attorneys for Plaintiff
300 Broadhollow Road, Suite 100W
Melville, NY 11747
(631) 423-7755




28192887.v1
      Case 2:20-cv-05353-AYS Document 1 Filed 11/04/20 Page 5 of 5 PageID #: 5


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 DENISE SWEENEY,

                                        Plaintiffs,      Civil Action #: 2:20-cv-5353
 v.

 LOWE’S HOME CENTERS, LLC,

                                       Defendants.


                                 CERTIFICATE OF SERVICE


         I hereby certify that on November 4, 2020, I filed the foregoing Notice of Removal to

Federal Court with the Clerk of the Southern District Court using its CM/ECF system, and on

November 4, 2020 hereby I certify that I caused a true and correct copy of the Notice of Removal

to be served upon the plaintiffs in this action by placing a copy in the custody of the United States

Postal Service and causing the same to be delivered via first class mail/postage prepaid to the

following address:

         BRAGOLI & ASSOCIATES, P.C.
         Joseph M. Sorce, Esq.
         Attorneys for Plaintiff
         300 Broadhallow Road, Suite 100W
         Melville, NY 11747
         (631) 423-7755

                                                      GOLDBERG SEGALLA LLP

                                                      _________________________
                                                      Stefan A. Borovina, Esq.
                                                      Attorney for Defendants
                                                      Lowe’s Home Centers, LLC
                                                      200 Garden City Plaza – Suite 520
                                                      Garden City, NY 11530
                                                      Mailing Address:
                                                      P.O. Box 780, Buffalo, NY 14201
                                                      Phone: 516.281.9800
                                                      Fax: 516.281.9801
                                                      GS File No.: 9883.0177
                                                      sborovina@goldbergsegalla.com

28192887.v1
